Exhibit 10.23
(STEMCELLS INC. LOGO) [f55153f5515300.gif]
July 2, 2003
Hugh Jones
NeuroSpheres Ltd. and Neurospheres Holdings Ltd.
C/o University Technologies International Inc.
Suite 130, 3553 31 St. N.W.
Calgary, Alberta T2L 2K7 Canada

      Re:   License Agreement, NeuroSpheres LTD, NeuroSpheres Holdings LTD, and
StemCells, Inc., dated October 30, 2000 (the “Agreement”)

Dear Mr. Jones:
This letter (the “Second Letter Amendment”) will, if accepted by NeuroSpheres
Ltd. and Neurospheres Holdings Ltd., constitute an amendment to the Agreement
referenced above. You are aware that StemCells has entered a short-term
sublicence with StemCell Technologies, Inc. (STI), a Canadian corporation
located in Vancouver; as we have discussed, StemCells proposes to enter a
long-term sublicense with them (the “New Sublicense”. Under the New Sublicense,
STI would be granted the right to make and sell certain products (at this point,
we’re in discussion about the products, but they would be non-human cells and
media which could include media for culturing human cells, all for the research
market only) under patent rights that include patents licensed to StemCells by
NeuroSpheres as well as patents of which StemCells is the owner. In order to
avoid the need to enter into two separate agreements (one covering NeuroSpheres
technology and the other covering StemCells’ technology), we request an
amendment to provide that in calculating payments to NeuroSpheres under the New
Sublicense, receipts due to the StemCells’ technology be excluded.
In particular, we ask that NeuroSpheres Ltd. and Neurospheres Holdings Ltd.
agree to amend Section 3.12 of the Agreement to add “(the ‘Sublicense
Receipts’)” to the end of the first sentence and to insert the following after
the second sentence: “In the event SCI enters an agreement with StemCell
Technologies, Inc., that includes the sublicense of rights in the New Patent
Rights and/or the New Cell Technology in combination with the license or
sublicense of any other intellectual property, that fraction of the Sublicense
Receipts representing the value of such other intellectual property to the total
intellectual property so licensed or sublicensed for the purposes of such
agreement
3155 Porter Drive • Palo Alto, CA 94304
(650) 475-3100 • (650) 475-3101 FAX

 



--------------------------------------------------------------------------------



 



Hugh Jones
July 2, 2003
Page 2
with StemCell Technologies, Inc., shall be excluded from the Sublicense
Receipts. The determination of said fraction shall be made in good faith by SCI,
provided that SCI shall furnish NS with a full description of the scope of the
license, a report on the rationale used in the determination of said fraction
and the specific technology included in such agreement with StemCell
Technologies, Inc.” Section 3.12 would accordingly read, in its entirety:

  3.12   Sublicensing Fee         SCI shall pay to NS an amount equal to twenty
five percent (25%) of any cash payments and 25% of any securities of a third
party, including upfront, milestone and royalty cash payments, that SCI shall
receive in respect of its issuance of sublicenses of rights in the New Patent
Rights and/or the New Cell Technology (the “Sublicense Receipts”).
Notwithstanding the foregoing, SCI shall have no obligation to make any payment
to NS based on its receipt of funds for equity investments in SCI, loans to SCI,
including without limitation loans which are convertible into equity in SCI, or
research and development or sponsored research funding, whether or not paid to
SCI in connection with such a sublicense, including any product candidate
utilizing New Patent Rights and/or the New Cell Technology. In the event SCI
enters an agreement with StemCell Technologies, Inc., that includes the
sublicense of rights in the New Patent Rights and/or the New Cell Technology in
combination with the license or sublicense of any other intellectual property,
that fraction of the Sublicense Receipts representing the value of such other
intellectual property to the total intellectual property so licensed or
sublicensed for the purposes of such agreement with StemCell Technologies, Inc.,
shall be excluded from the Sublicense Receipts. The determination of said
fraction shall be made in good faith by SCI, provided that SCI shall furnish NS
with a full description of the scope of the license, a report on the rationale
used in the determination of said fraction and the specific technology included
in such agreement with StemCell Technologies, Inc. For the purposes of this
Section 3.12 reference to any cash payment shall, to the extent consistent with
the preceding sentence hereof, include any cheque, money order or other
negotiable instrument that may be provided in lieu of cash.

Except as modified above, all other terms, conditions and covenants of the
Agreement remain in full force and effect. Further, Section 3.12 as amended
would apply only to

 



--------------------------------------------------------------------------------



 



Hugh Jones
July 2, 2003
Page 3
the New Sublicense, and not to the interim agreement currently in place between
StemCells and StemCell Technologies, Inc.
If NeuroSpheres Ltd. and Neurospheres Holdings Ltd. agree to this Second Letter
Amendment, please have the enclosed copy dated and signed on their behalves and
return it to me.
Sincerely,
/s/ Iris Brest
Iris Brest
General Counsel
The terms of the Second Letter Amendment set forth above are hereby accepted:

     
NeuroSpheres Ltd.
   
 
   
/s/ Hugh Jones
  July 3, 2003
 
   
by: Hugh Jones
  date
 
   
NeuroSpheres Holdings Ltd.
   
 
   
/s/ Hugh Jones
  July 3, 2003
 
   
by: Hugh Jones
  date

 